          Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

COREY L. BEY,

         Plaintiff,

   v.                                                    Civil Action No. 1:14-cv-01115-RBW

WASHINGTON METROPOLITAN AREA
TRANSIT AUTHORITY,

        Defendant.

  DEFENDANT WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY’S
    REPLY TO PLAINTIFF’S OBJECTION TO ITS MOTION IN LIMINE AS TO
          PLAINTIFF’S TERMINATION AS A STATION MANAGER

         COMES NOW Defendant, Washington Metropolitan Area Transit Authority (hereinafter

“WMATA”), by and through undersigned counsel, and per the court’s Order of February 25,

2020 (Dkt. 222), hereby replies to Plaintiff’s Objection to WMATA’s Motion in Limine to

preclude Plaintiff from presenting evidence or making reference as to his termination as a

WMATA station manager.

         I.      ARGUMENT

                 a. Plaintiff Does Not Dispute That He Did Not File An EEOC Complaint
                    Involving His Medical Disqualification as a Station Manager

         Plaintiff does not dispute that he failed to file a complaint with the EEOC as to his 2014

medical disqualification from the station manager position. As WMATA’s exhibits two through

five demonstrate, Plaintiff filed four EEOC complaints starting on January 21, 2011 (Def. Ex. 2)

and ending on October 23, 2012 (Def. Ex. 5). This last EEOC complaint was approximately one

year and six months prior to Plaintiff’s medical disqualification as a station manager.
        Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 2 of 7



       As Plaintiff concedes that he did not file an EEOC complaint alleging retaliation for the

disqualification from the station manager position, he did not exhaust his administrative

remedies.

       Plaintiff opposes this argument by stating “evidence of his [station manager] termination

can form a basis for his retaliation complaint.” (Pl. Obj. at 3.) If this argument were to be

believed, then the EEOC administrative exhaustion requirement would be null and void.

       Similarly, Plaintiff’s reliance on Young v. Covington & Burling LLP is misplaced. 736 F.

Supp. 2d 151 (D.D.C. 2010). In that case, the plaintiff, a lawyer, filed an administrative

complaint with the EEOC in June 2008, a time period after the 2007 events of Plaintiff’s alleged

discrimination and ultimate termination by defendant Covington & Burling LLP. See Young, 736

F. Supp. 2d at 154-155. In ruling that the language in the plaintiff’s EEOC complaint did

encompass her specific claim of discrimination, the court found that the language “was clearly

sufficient to put both the EEOC and Covington on notice that a disparate-impact charge was

being asserted.” Id. at 158. Applied to the case at hand, Young does not apply as (1) Plaintiff did

not file an EEOC complaint as to his 2014 medical disqualification as a station manager, and (2)

his disqualification occurred one year and six months after the last EEOC complaint he filed.

Therefore, the EEOC and WMATA could not have been put on notice of any administrative

complaint regarding his 2014 medical disqualification and it thereby deprived the EEOC of the

opportunity to reasonably be expected to investigate the disqualification. See Marshall v. Fed.

Express Corp., 130 F.3d 1095, 1098 (D.C. Cir. 1997) (finding that “[t]he commission could not

reasonably be expected to investigate [the plaintiff’s] firing based on the allegations in the

charge” when “the charge filed by [the plaintiff] with the EEOC made no mention of her

termination.”); see also Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995) (“Title VII[‘s]




                                                2
         Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 3 of 7



require[ment] that a person complaining of a violation file an administrative charge with the

EEOC and allow the agency time to act on the charge. Only after the EEOC has notified the

aggrieved person of its decision to dismiss or its inability to bring a civil action within the

requisite time period can that person bring a civil action herself.), citing 42 U.S.C. § 2000e-

5(f)(1) (1994)).

       The federal regulation and case law are clear, before bringing suit in federal court, ADA

and Rehabilitation Act plaintiffs, like those under Title VII, must exhaust their administrative

remedies by filing an EEOC charge and giving that agency a chance to act on it. See 42 U.S.C. §

12117(a); Marshall, 130 F. 3d at 1098; Johnson v. District of Columbia, 572 F. Supp. 2d 94, 102

(D.D.C. 2008). This requirement also applies to retaliation claims brought under those

provisions. Johnson, 572 F. Supp. 2d at 102.

       “The employee may commence a civil action against her employer if, and only if, the

EEOC has dismissed the administrative complaint or has itself failed to begin a civil action

within 180 days of the original EEOC filing.” Jorge v. Rumsfeld, 404 F.3d 556, 564 (1st Cir.

2005) (emphasis added), citing 42 U.S.C. § 2000e-5(f)(1).

       In short, an employee must exhaust the administrative process for each discrete act for

which he seeks to bring a claim. See Nat’l Railroad Passenger Corp. v. Morgan, 536 U.S. 101,

113-114 (2002). Each “discrete act” of discrimination or retaliation must be exhausted

“regardless of any relationship that may exist between those discrete claims and any others.”

Coleman-Adebayo v. Leavitt, 326 F. Supp. 2d 132, 138 (D.D.C. 2004); Nat’l Railroad Passenger

Corp. v. Morgan, 536 U.S. 101, 114 (2002) (“Discrete acts such as termination, failure to

promote, denial of transfer, or refusal to hire are individual acts that occur at a fixed time.”).




                                                   3
         Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 4 of 7



        As the D.C. Circuit held in Marshall, a plaintiff’s timely complaint with the EEOC as to

one discrete act of discrimination cannot then circumvent the EEOC administrative exhaustion

procedures for a later claimed act of discrimination that was never filed with the EEOC. Notably,

the D.C. Circuit found that the plaintiff “never filed a second charge alleging a discriminatory

termination, nor did she amend her original charge or otherwise bring her termination to the

Commission’s attention.” 130 F.3d at 1098.1

        The same is true here, as Plaintiff concedes that he did not exhaust the administrative

remedies and, thereby, denied the EEOC an opportunity to act as to the discrete act of his

medical disqualification from the station manager position. Therefore, Plaintiff cannot use such

disqualification as a basis for his retaliation claim.

                b. Evidence of Plaintiff’s Medical Disqualification as a Station Manager Is
                   Not Relevant to His Remaining Claims of Discrimination or Retaliation

        Through it’s Motion in Limine, WMATA is seeking to prevent Plaintiff from presenting

evidence or making reference to Plaintiff’s medical disqualification from the WMATA station

manager position – which occurred in April 2014.

        Plaintiff is now trying to use his medical disqualification in April 2014 to do what he did

not do before the EEOC and through the administrative process -- claim that his medical

disqualification from the station manager position was retaliatory or discriminatory. Plaintiff

does not hide his intention when he states in his Objection:
1
  Other federal courts have found the failure to exhaust administrative remedies as a basis to
enter an order in limine to prevent the introduction at trial of such evidence on unexhausted
claims. See Sunada v. Clark County Sch. Dist., 2010 U.S. Dist. LEXIS 28182, at *11 (D. Nev.
2010) (denying plaintiff’s motion in limine to include a failure to accommodate allegation at trial
because the accommodation request and denial were not exhausted); Green v. Office of the
Sheriff’s Office, 2002 U.S. Dist. LEXIS 26485, at *9-10 (M.D. Fla. 2002) (granting defendant’s
motion in limine to exclude evidence of plaintiff’s unexhausted claim); See Davenport v. West,
1997 U.S. App. LEXIS 22714, at *9-11 (6th Cir. 1997) (affirming lower’s court’s decision to
exclude from evidence plaintiff’s unexhausted claim).



                                                   4
         Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 5 of 7



        The crux of Mr. Bey’s second claim—retaliation—is that his former employer
        engaged in a series of retaliatory acts, including but not limited to retaliating
        against him for taking protected actions like asking for disability accommodations
        and filing EEOC complaints. His termination as a station manager is a critical,
        final adverse action.

(Pl. Obj. at 2.)

        Plaintiff also argues that his April 2014 medical disqualification is relevant for his

discrimination claim. However, Plaintiff’s sole remaining discrimination claim relates to

WMATA’s denial of his ADA request for accommodation for more time to perform his job as a

bus mechanic. Further, Plaintiff’s request for accommodation was made in February 2012 and

WMATA’s decision as to the request was made in May 2012. Almost two years prior to his

April 2014 medical disqualification as a station manager.

        Plaintiff’s request for accommodation for more time to perform his job and WMATA’s

decision on the request have nothing to do with the April 2014 medical disqualification from the

station manger position as they are not causally related as a matter of law from the alleged

protected activity (the filing of his EEOC Complaints) and the alleged adverse action. See Clark

Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273-274 (2001) (“The cases that accept mere temporal

proximity between an employer’s knowledge of protected activity and an adverse employment

action as sufficient evidence of causality to establish a prima facie case uniformly hold that the

temporal proximity must be “very close,” Neal v. Ferguson Constr. Co., 237 F.3d 1248, 1253

(10th Cir. 2001), citing Richmond v. Oneok, Inc., 120 F.3d 205, 209 (10th Cir. 1997) (3-month

period insufficient); Hughes v. Derwinski, 967 F.2d 1168, 1174-1175 (7th Cir. 1992) (4-month

period insufficient)).




                                                5
        Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 6 of 7



       II.    CONCLUSION

       WHEREFORE, for the reasons stated in its Motion and this Reply, WMATA

respectfully requests that the Court grant its Motion in Limine and preclude Plaintiff from

presenting evidence or making reference to his termination as a station manager.




                             Respectfully submitted,

                             /s/ Nimalan Amirthalingam
                             Christopher E. Hassell, Esquire (#291641)
                             Nimalan Amirthalingam, Esquire (#485117)
                             BONNER KIERNAN TREBACH & CROCIATA, LLP
                             1233 20th Street, NW, Suite 800
                             Washington, D.C. 20036
                             T: (202) 712-7000
                             F: (202) 712-7100
                             chassel@bonnerkiernan.com
                             namirthalingam@bonnerkiernan.com
                             Counsel for Defendant Washington Metropolitan Area Transit
                             Authority

                             Michael K. Guss, Esquire (# 465171)
                             WASHINGTON METROPOLITAN AREA TRANSIT
                             AUTHORITY
                             600 Fifth Street, NW
                             Washington, DC 20001
                             T: 202-962-1468
                             F: 202-962-2550
                             mkguss@wmata.com
                             Counsel for Defendant Washington Metropolitan Area Transit
                             Authority




                                               6
        Case 1:14-cv-01115-RBW Document 240 Filed 03/27/20 Page 7 of 7



                                 CERTIFICATE OF SERVICE

       I certify that on March 27, 2020, a copy of the foregoing was served via the court’s

electronic filing system on all counsel of record.


                               /s/ Nimalan Amirthalingam
                               Nimalan Amirthalingam




                                                 7
